 


109 HR 4452 IH: Leave All Blades Behind Act
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4452 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Crowley (for himself, Mr. Markey, Mr. McDermott, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To prohibit the Assistant Secretary of Homeland Security (Transportation Security Administration) from removing any item from the current list of items prohibited from being carried aboard a passenger aircraft. 
 

1.Short titleThis Act may be cited as the Leave All Blades Behind Act. 
2.Prohibited items listThe Assistant Secretary of Homeland Security (Transportation Security Administration) shall not modify the list of items prohibited from being carried aboard a passenger aircraft operated by an air carrier or foreign air carrier in air transportation or intrastate air transportation set forth in section 1540 of title 49, Code of Federal Regulations, so as to permit any item contained on the list as of December 1, 2005, to be carried aboard a passenger aircraft.  
 
